DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to Applicant’s response filed on Dec. 30, 2020 in which claims 1, 7-8, 10, 14 and 15 have been amended. Thus, claims 1-20 are pending in the application. 

Claim Rejections - 35 USC § 101
2. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3. 	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The Examiner has identified independent system Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent Claims 10 and 15.
Claim 1 is directed to a system, thus it is one of the four statutory categories of invention (Step 1: YES).
a mobile device is at a location associated with a fuel site comprising a site component; determining a bridge configured to communicate with the fuel site via an adapter, wherein the bridge comprises a plurality of adapters configured to communicate with a plurality of fuel sites, and wherein the bridge enables one or more connections with the site component of the fuel site; determining a domain model configured to transform one or more messages from the site component to fuel data accessible by the mobile device over a network; determining that a fuel information data transfer object (DTO) is stored in a data cache associated with the system; retrieving the fuel information DTO from the data cache; determining the fuel data associated with the fuel site from the fuel information DTO; detecting that a user has initiated a computing action via a mobile application on the mobile device that indicates that the user will utilize the fuel site; accessing the fuel data associated with the fuel site based on the detecting that the user has initiated the computing action;  transmitting the fuel data to the mobile device based at least on the one or more connections of the bridge with the site component that causes an indication of fuel available at the fuel site to be displayed on the mobile device; receiving a selection of a fuel type from the mobile device based on the fuel; transforming the selection for the fuel type to instructions for the site component using the domain model; and transmitting the instructions to the site component via the adapter and the one or Step 2A: Prong 1: YES). 
This judicial exception is not integrated into a practical application. The additional elements of a mobile device, a site component, a bridge, an adapter, data transfer object (DTO), data cache and a mobile application result in no more than simply applying the abstract idea using generic computer elements. The specification describes the additional elements of a mobile device, a site component, a bridge, an adapter, data transfer object (DTO), data cache and a mobile application to be generic computer elements (see [0023], [0030], [0073]).  Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements of a mobile device, a site component, a bridge, an adapter, data transfer object (DTO), data cache and a mobile application are recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement. The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). The limitations (with the exception of italicized limitations), transmitting the fuel data to the mobile device based at least on the one or more connections of the bridge with the site component that causes an indication of fuel available at the fuel site to be displayed on the mobile device, amount to mere data gathering, which is a form of insignificant extra-solution activity.  Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Therefore, the claim 1 is directed to an abstract idea (Step 2A -Prong 2: NO). 
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a mobile device, a site component, a bridge, an adapter, data transfer object (DTO), data cache and a mobile application are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). The limitations which have been identified as insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decision cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt or storing of data over a network is a well-understood, routine and conventional function of a computer when it is claimed in a merely generic manner. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Thus, claim 1 is not patent eligible (Step 2B: NO).
Similar arguments can be extended to other independent claims 10 and 15 and hence the claims 10 and 15 are rejected on similar grounds as claim 1.
Dependent claims 2-9, 11-14, and 16-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
For instance in claim 2, the steps, “wherein the one or more connections comprises one or more of a transmission control protocol (TCP) connection or a virtual private network (VPN) connection” under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the data or information used in the underlying process. 
In claim 3, the steps, “wherein the operations further comprise: communicating with the mobile device over the network, wherein the mobile device is detected based at least on communicating with the mobile device” under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the data or information used in the underlying process. 
In claim 4, the steps, “wherein one or more networks of the system comprises the bridge configured to communicate with the plurality of fuel sites including the fuel site, and wherein the one or more connections provides communication between the network and the plurality of fuel sites”, under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the intermediate steps of the underlying process.
In claim 5, the steps, “wherein the operations further comprise: causing the bridge to transform the one or more messages from the site component, wherein the fuel data is transmitted to the mobile device based at least on the one or more transformed messages”, under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the intermediate steps of the underlying process.
In claim 6, the steps, “wherein the operations further comprise: maintaining, by the adapter, an open connection of the one or more connections between the bridge and the site component, wherein the maintaining of the open connection includes caching a mapping data structure that stores a connection identifier, location identifier, time stamp, and an indicator corresponding to a connection object, and wherein the connection object stores source and destination network address information corresponding to the bridge and the site component”, under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the data or information used in the underlying process. 
In claim 7, the steps, “wherein the fuel site comprises a plurality of fuel pumps, wherein detecting the mobile device comprises determining the location of the mobile device corresponds to a location of a fuel pump from the plurality of fuel pumps, and wherein the indication of the fuel displayed by the mobile device comprises a plurality of fuel types an indication of fuel available for the fuel pump”, under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the data or information used in the underlying process. 
In claim 8, the steps, “wherein the mobile device comprises the mobile application associated with the plurality of fuel sites including the fuel site, and wherein the indication of fuel available at the fuel site comprises an indication of a plurality of fuel types available at the fuel site, and wherein the transmitting the instructions causes the fuel site to provide the fuel type selected”, under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the intermediate steps of the underlying process.
In claim 9, the steps, “wherein the operations further comprise: determining an amount spent based at least on the fuel type provided; determining an account associated with the mobile device; deducting the amount from the account; and causing the mobile application to display the amount deducted from the account associated with the mobile device”, under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the data or information used in the underlying process. 
In claim 11, the steps, “wherein the operations further comprise: causing the domain model to determine the one or more connections of the bridge with the site component, and wherein the indication of items is displayed by the mobile device based at least on the one or more connections of the bridge with the site component”, under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the data or information used in the underlying process.
In claim 12, the steps, “wherein the plurality of adapters comprises at least one pay-at-a-table (PaaT) adapter associated with the restaurant site, wherein the operations further comprise: maintaining, by the at least one adapter, an open connection of the one or more connections between the bridge and the site component, wherein the maintaining of the open connection includes caching a mapping data structure that stores a connection identifier, location identifier, time stamp, and an indicator corresponding to a connection object, and wherein the connection object stores source and destination network address information corresponding to the bridge and the site component”, under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the data or information used in the underlying process.
In claim 13, the steps, “wherein the plurality of adapters comprise a plurality of site component adapters, a plurality of Pay-at-a-Table (PaaT) adapters, a fuel representational state transfer (REST) adapter, and an entity-to-entity (E2E) adapter”, under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the data or information used in the underlying process.
In claim 14, the steps, “wherein the domain model is further configured to communicate with an advanced messaging queuing protocol (AMQP) storage, a database, or a cache”, under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the data or information used in the underlying process.
In claim 16, the steps, “wherein the site comprises a restaurant site, and wherein the restaurant site provides the one or more items available”, under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the data or information used in the underlying process.
In claim 17, the steps, “determining an estimated wait time at the restaurant site based at least on the data one or more transformed messages; generating the data based further on the estimated wait time at the restaurant site; and transmitting the data to the mobile device causing the estimated wait time to be displayed on the mobile device”, under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the intermediate steps of the underlying process.
In claim 18, the steps, “determining a location of the mobile device corresponds to a first location at the site, wherein the data is transmitted to the mobile device based further on the location of the mobile device, and wherein the indication displayed by the mobile device comprises the one or more items or services available at the first location at the site”, under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the intermediate steps of the underlying process.
In claim 19, the steps, “wherein the receiving a selection comprises at least one item or service selected from the one or more items or services displayed by the mobile device, and wherein transmitting the instructions to the site causes the site to provide the at least one item or service selected”, under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the data or information used in the underlying process.
In claim 20, the steps, “wherein the mobile device comprises the mobile application associated with the site, and wherein the method further comprises: determining an amount spent based on the at least one item or service; determining an account associated with the mobile device; deducting the amount from the account; and causing the mobile application to display the amount deducted on the mobile device”, under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the intermediate steps of the underlying process.
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible. 
 			Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1, 3-5, 7-9, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Morris, et. al. U.S. Patent Application Publication Number (2017/0109722 A1) in view of Cook, et. al. U.S. Patent Application Publication Number (2015/0154709 A1) in view of Carapelli, et. al. U.S. Patent Application Publication Number (2013/0246171 A1) and in further view of Tang, et. al. U.S. Patent Application Publication Number (2016/0155109 A1).
Regarding Claim 1,
Morris teaches a system, comprising:
a non-transitory memory ([0012]); 
one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising (See at least [0012]):
detecting a mobile device is at a location associated with a fuel site comprising a site component (See at least [0009], wireless transceiver serves as a site component);
determining a bridge configured to communicate with the fuel site (See at least [0028], a bluetooth serves as a bridge) via an adapter, wherein the bridge comprises a plurality of adapters configured to communicate with a plurality of fuel sites, and wherein the bridge enables one or more connections with the site component of the fuel site (See at least [0030], [0046], “The illustrated bus system 206 is an abstraction that represents any one or more separate physical busses, communication lines/interfaces, and/or multi-drop or point-to-point connections, connected by appropriate bridges, adapters, and/or controllers”);
transmitting the fuel data to the mobile device based at least on the one or more connections of the bridge with the site component that causes an indication of fuel available at the fuel site to be displayed on the mobile device (See at least [0066]). 
However, Morris does not explicitly teach,
determining a domain model configured to transform one or more messages from the site component to fuel data accessible by the mobile device over a network ; 
determining that a fuel information data transfer object (DTO) is stored in a data cache associated with the system; 
retrieving the fuel information DTO from the data cache;
determining the fuel data associated with the fuel site from the fuel information DTO;
detecting that a user has initiated a computing action via a mobile application on the mobile device that indicates that the user will utilize the fuel site ;
receiving a selection of a fuel type from the mobile device based on the fuel data;
transforming the selection for the fuel type to instructions for the site component using the domain model;
transmitting the instructions to the site component via the adapter and the one or more connections.
Cook, however, teaches,
determining that a fuel information data transfer object (DTO) is stored in a data cache associated with the system (See at least [0050], “When computing resources are available, then any queued data (transactional or non-transactional) may be stored as a data transfer object (DTO) in an In Memory Work In Progress (WIP) Data Store stored on one or more application cache nodes 362 as part of one or more non-relational databases.”); 
retrieving the fuel information DTO from the data cache (See at least [0050-0051],
information retrieval from the database);
Both Morris and Cook are in the same technical field of computer technology in the realm of computer networks. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Morris to incorporate the disclosure of Cook.  The motivation for combining these references would have been to store information in different formats and carry that information between processes. Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, Morris and Cook combined do not teach,
determining a domain model configured to transform one or more messages from the site component to fuel data accessible by the mobile device over a network ; 
determining the fuel data associated with the fuel site from the fuel information DTO;
detecting that a user has initiated a computing action via a mobile application on the mobile device that indicates that the user will utilize the fuel site ;
receiving a selection of a fuel type from the mobile device based on the fuel data;
transforming the selection for the fuel type to an authorization DTO for the site component using the domain model that causes the site component to initiate a fueling response with a fuel pump;
transmitting the authorization DTO to the site component via the adapter and the one or more connections.
Carapelli, however, teaches,
detecting that a user has initiated a computing action via a mobile application on the mobile device that indicates that the user will utilize the fuel site (See at least Fig. 3, [0048-0049]);
Morris, Cook and Carapelli are in the same technical field of computer technology in the realm of computer networks. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Morris and Cook to incorporate the disclosure of Carapelli.  The motivation for combining these references would have been to implement transactions in a more user-friendly and efficient manner as illustrated by Carapelli. Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, Morris, Cook and Carapelli combined do not teach,
determining a domain model configured to transform one or more messages from the site component to fuel data accessible by the mobile device over a network ; 
determining the fuel data associated with the fuel site from the fuel information DTO;
receiving a selection of a fuel type from the mobile device based on the fuel data;
transforming the selection for the fuel type to an authorization DTO for the site component using the domain model that causes the site component to initiate a fueling response with a fuel pump;
transmitting the authorization DTO to the site component via the adapter and the one or more connections.
Tang, however, teaches,
determining a domain model configured to transform one or more messages from the site component to fuel data accessible by the mobile device over a network (See at least Fig. 1, [0025-0028]);  
determining the fuel data associated with the fuel site from the fuel information DTO (See at least Fig. 1, [0025-0028]);
receiving a selection of a fuel type from the mobile device based on the fuel data (See at least Fig. 1, [0025-0028]);
transforming the selection for the fuel type to an authorization DTO for the site component using the domain model that causes the site component to initiate a fueling response with a fuel pump (See at least Fig. 1, [0025-0028], “The mobile device 104 can be or can include any device that is configured to exchange data over a communications network”);
transmitting the authorization DTO to the site component via the adapter and the one or more connections (See at least [0033], “A user can then initiate a transaction with the payment terminal, for example by dispensing fuel from a fuel dispenser coupled to the payment terminal or by pressing a button or actuating some other user interface element of the payment terminal”).
Morris, Cook, Carapelli and Tang are in the same technical field of computer technology in the realm of computer networks. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Morris, Cook and Carapelli to incorporate the disclosure of Tang.  The motivation for combining these references would have been to implement convenient and secure mobile transactions in a fueling environment as illustrated by Tang. Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 3,
Morris teaches,
wherein the operations further comprise: communicating with the mobile device over the network, wherein the mobile device is detected based at least on communicating with the mobile device ([0008]). 
Regarding Claim 4,
Morris teaches,
wherein one or more networks of the system comprises the bridge configured to communicate with the plurality of fuel sites including the fuel site, and wherein the one or more connections provides communication between the network and the plurality of fuel sites ([0028], [0030], [0038-0039]). 
Regarding Claim 5,
Morris teaches,
wherein the operations further comprise: causing the bridge to transform the one or more messages from the site component, wherein the fuel data is transmitted to the mobile device based at least on the one or more transformed messages ([0073]). 
Regarding Claim 7,
Morris teaches,
wherein the fuel site comprises a plurality of fuel pumps, wherein detecting the mobile device comprises determining the location of the mobile device corresponds to a location of the fuel pump from the plurality of fuel pumps, and wherein the indication of the fuel displayed by the mobile device comprises a plurality of fuel types available for the fuel pump ([0009], [0066-0067]). 
Regarding Claim 8,
Morris teaches,
wherein the mobile device comprises the mobile application associated with the plurality of fuel sites including the fuel site, and wherein the indication of fuel available at the fuel site comprises an indication of a plurality of fuel types available at the fuel site, and wherein transmitting the authorization DTO causes the fuel site to provide the fuel type selected ([0055-0057], [0066], [0074], fuel grade is equivalent to a fuel type).
Regarding Claim 9,
Morris teaches,
determining an amount spent based at least on the fuel type provided ([0066]). 
determining an account associated with the mobile device ([0080], determining one or more media appropriate for the mobile device identified as being associated with a user is equivalent to determining an account associated with the mobile device). 
deducting the amount from the account ([0065-0066]). 
causing the mobile application to display the amount deducted from the account associated with the mobile device ([0067], an electronic receipt displays the amount deducted from the account). 
Regarding Claim 15,
Independent claim 15 recite the steps that are substantially similar to independent claim 1, and hence rejected on similar grounds.
Regarding Claim 20,
The combination of Morris, Carapelli and Tang teach the method of claim 15, In addition, Morris teaches,
determining an amount spent based on the at least one item or service selected ([0066]). 
determining an account associated with the mobile device ([0080]). 
deducting the amount from the account ([0065-0066]).
causing the mobile application to display the amount deducted on the mobile device ([0067]). 
6.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Morris in view of Cook in view of Carapelli in view of Tang and in further view of Wilson, et. al. U.S. Patent Application Publication Number (2015/0324936).
Regarding Claim 2,
The combination of Morris, Cook, Carapelli and Tang teach the system of claim 1,
However, Morris, Cook, Carapelli and Tang combined do not teach,
wherein the one or more connections comprises one or more of a transmission control protocol (TCP) connection or a virtual private network (VPN) connection.
Wilson, however, teaches,
wherein the one or more connections comprises one or more of a transmission control protocol (TCP) connection or a virtual private network (VPN) connection ([0019]). 
Morris, Cook, Carapelli, Tang and Wilson are in the same technical field of computer technology in the realm of computer networks. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Morris, Carapelli and Tang to incorporate the disclosure of Wilson.  The motivation for combining these references would have been to add TCP connection to take advantage of the guaranteed delivery of data as illustrated by Wilson. Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
7.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Morris in view of Cook in view of Carapelli in view of Tang and in further view of Freimuth, et. al. U.S. Patent Number (7,533,176).
Regarding Claim 6,
The combination of Morris, Cook, Carapelli and Tang teach the system of claim 1,
However, Morris, Cook, Carapelli and Tang combined do not teach,
wherein the operations further comprise: maintaining, by the adapter, an open connection of the one or more connections between the bridge and the site component, wherein the maintaining of the open connection includes caching a mapping data structure that stores a connection identifier, location identifier, time stamp, and an indicator corresponding to a connection object, and wherein the connection object stores source and destination network address information corresponding to the bridge and the site component
Freimuth, however, teaches, 
wherein the operations further comprise: maintaining, by the adapter, an open connection of the one or more connections between the bridge and the site component, wherein the maintaining of the open connection includes caching a mapping data structure that stores a connection identifier, location identifier, time stamp, and an indicator corresponding to a connection object, and wherein the connection object stores source and destination network address information corresponding to the bridge and the site component (Abstract, [Column 6, lines 36-55], [Column 11, lines 24-26], [Column 13, lines 60-67], [Column 19, lines 3-10], [Column 23, lines 48-55], the adapter maintains an open connection for use in performing its functions and it stores information regarding established connections (i,e., connection identifier). IP address is equivalent to the network address information). 
Morris, Cook, Carapelli, Tang and Freimuth are in the same technical field of computer technology in the realm of computer networks. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Morris, Cook, Carapelli and Tang to incorporate the disclosure of Freimuth.  The motivation for combining these references would have been to add the communications adapter to keep the connection open between two components as illustrated by Freimuth. Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
8.	Claims 10, 11, 14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Morris in view of Carapelli in view of Cook and in further view of Tang. 
Regarding Claim 10,
Wilson teaches, 
detecting a mobile device is at a location associated with a restaurant site comprising a site component (See at least [0018]) ; 
transforming the one or more messages from at least one adapter from the plurality of adapters to the restaurant data using the domain model, wherein the one or more messages is received from the site component through the one or more connections (See at least [0019]);
transmitting the restaurant data to the mobile device  based on the one or more transformed messages for the restaurant information DTO that causes an indication of items available at the restaurant site to be displayed on the mobile device (See at least [0016], [0018]); 
However, Wilson does not explicitly teach,
determining one or more connections between a bridge and the site component, wherein the bridge comprises a plurality of adapters configured to communicate with a plurality of restaurant sites; 
determining a domain model configured to transform one or more messages from the site component to restaurant data accessible by the mobile device over a network; 
detecting that a user has initiated a computing action via a mobile application on the mobile device that indicates an intent to visit the restaurant site;
determining that a restaurant information data transfer object (DTO) associated with the one or more transformed messages is stored in a data cache associated with the bridge; 
retrieving the restaurant information DTO from the data cache;
based on the detecting that the user has initiated the computing action;
receiving a selection from the mobile device based on the restaurant data; transforming the selection to an authorization DTO for the site component of the restaurant site using the domain model that causes the site component to initiate a transaction response with a mobile device; 
transmitting the authorization DTO to the site component via the at least one adapter and the one or more connections.
Morris, however, teaches,
determining one or more connections between a bridge and the site component, wherein the bridge comprises a plurality of adapters configured to communicate with a plurality of restaurant sites ([0030]);
Wilson and Morris are in the same technical field of computer technology in the realm of computer networks. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Wilson to incorporate the disclosure of Morris.  The motivation for combining these references would have been to improve overall user experience by using the connection between a bridge and the site component and ensuring that the mobile device receives the updated information about what items or services are available at the restaurant as illustrated by Morris. Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, Wilson and Morris combined do not explicitly teach,
determining a domain model configured to transform one or more messages from the site component to restaurant data accessible by the mobile device over a network; 
detecting that a user has initiated a computing action via a mobile application on the mobile device that indicates an intent to visit the restaurant site;
determining that a restaurant information data transfer object (DTO) associated with the one or more transformed messages is stored in a data cache associated with the bridge; 
retrieving the restaurant information DTO from the data cache;
based on the detecting that the user has initiated the computing action;
receiving a selection from the mobile device based on the restaurant data; transforming the selection to instructions for the site component of the restaurant site using the domain model; 
transmitting the instructions to the site component via the at least one adapter and the one or more connections.
Carapelli, however, teaches,
detecting that a user has initiated a computing action via a mobile application on the mobile device that indicates an intent to visit the restaurant site ([0039], [0048-0049], “In this embodiment, the payment terminal is incorporated into a fuel dispenser 10 located in a retail fueling environment. One skilled in the art will appreciate that such a retail fueling environment will typically include multiple fuel dispensers located in the forecourt adjacent a central building which may house a convenience store and/or a quick serve restaurant.”)
based on the detecting that the user has initiated the computing action ([0048-0049]);
Wilson, Morris and Carapelli are in the same technical field of computer technology in the realm of computer networks. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Wilson and Morris to incorporate the disclosure of Carapelli.  The motivation for combining these references would have been to implement transactions in a more user-friendly and efficient manner as illustrated by Carapelli. Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, Wilson, Morris and Carapelli combined do not explicitly teach,
determining a domain model configured to transform one or more messages from the site component to restaurant data accessible by the mobile device over a network; 
determining that a restaurant information data transfer object (DTO) associated with the one or more transformed messages is stored in a data cache associated with the bridge; 
retrieving the restaurant information DTO from the data cache;
receiving a selection from the mobile device based on the restaurant data; transforming the selection to an authorization DTO for the site component of the restaurant site using the domain model that causes the site component to initiate a transaction response with a mobile device; 
transmitting the authorization DTO to the site component via the at least one adapter and the one or more connections.
Cook, however, teaches,
determining that a restaurant information data transfer object (DTO) associated with the one or more transformed messages is stored in a data cache associated with the bridge (See at least [0050], “When computing resources are available, then any queued data (transactional or non-transactional) may be stored as a data transfer object (DTO) in an In Memory Work In Progress (WIP) Data Store stored on one or more application cache nodes 362 as part of one or more non-relational databases.”);  
retrieving the restaurant information DTO from the data cache (See at least [0050-0051], information retrieval from the database);
Wilson, Morris, Carapelli and Cook are in the same technical field of computer technology in the realm of computer networks. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Wilson, Morris and Carapelli to incorporate the disclosure of Cook.  The motivation for combining these references would have been to store information in different formats and carry that information between processes. Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, Wilson, Morris, Carapelli and Cook combined do not explicitly teach,
determining a domain model configured to transform one or more messages from the site component to restaurant data accessible by the mobile device over a network;
receiving a selection from the mobile device based on the restaurant data
However, Tang teaches,
determining a domain model configured to transform one or more messages from the site component to restaurant data accessible by the mobile device over a network (See at least Fig. 1, [0025-0028]); 
receiving a selection from the mobile device based on the restaurant data (See at least Fig. 1, [0025-0028]);
transforming the selection to an authorization DTO for the site component of the restaurant site using the domain model that causes the site component to initiate a transaction response with a mobile device  (See at least Fig. 1, [0025-0028], “The mobile device 104 can be or can include any device that is configured to exchange data over a communications network”);
transmitting the authorization DTO to the site component via the at least one adapter and the one or more connections (See at least [0033], “A user can then initiate a transaction with the payment terminal, for example by dispensing fuel from a fuel dispenser coupled to the payment terminal or by pressing a button or actuating some other user interface element of the payment terminal”).
Wilson, Morris, Carapelli, Cook and Tang are in the same technical field of computer technology in the realm of computer networks. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Wilson, Morris Carapelli and Cook to incorporate the disclosure of Tang.  The motivation for combining these references would have been to implement convenient and secure mobile transactions in a fueling environment as illustrated by Tang. Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 11,
Wilson, Morris, Carapelli, Cook and Tang combined teach the limitations of claim 10,
In addition, Morris teaches,
 causing the domain model to determine the one or more connections of the bridge with the site component ([0030]).
wherein the indication of items is displayed by the mobile device based at least on the one or more connections of the bridge with the site component ([0066]). 
Regarding Claim 14,
Wilson teaches,
wherein the domain model is further configured to communicate with an advanced messaging queuing protocol (AMQP) storage, a database, or a cache ([0018-0019], well-known protocols such as TCP/IP, Ethernet, FTP, HTTP and the like are equivalent to advanced messaging queuing protocol (AMQP) storage). 
Regarding Claim 16,
Wilson teaches,
wherein the site comprises a restaurant site, and wherein the restaurant site provides the one or more items available ([0016]). 
Regarding Claim 17,
Wilson teaches,
determining an estimated wait time at the restaurant site based at least on the data ([0032]).
generating the data based further on the estimated wait time at the restaurant site ([0032], [0039]). 
transmitting the data to the mobile device causing the estimated wait time to be displayed on the mobile device ([0032], a user being able to receive immediate information about a given restaurant through the restaurant module 315 of the mobile food order application 300 is equivalent to transmitting the data to the mobile device causing the estimated wait time to be displayed on the mobile device). 
Regarding Claim 18,
Wilson teaches,
determining a location of the mobile device corresponds to a first location at the site, wherein the data is transmitted to the mobile device based further on the location of the mobile device ([0016], [0035-0037]). 
wherein the indication displayed by the mobile device comprises the one or more items or services available at the first location at the site ([0016-0018]). 
Regarding Claim 19,
Wilson teaches,
receiving a selection comprises at least one item or service selected from the one or more items or services displayed by the mobile device and wherein transmitting the instructions to the site that causes the site to provide the at least one item or service selected ([0005], [0018], [0040-0042]). 
9.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Morris in view of Carapelli in view of Cook in view of Tang and in further view of Freimuth. 
Regarding Claim 12,
Wilson in view of Morris in view of Carapelli in view of Cook in view of Tang teach the limitations of claim 10,
However, Wilson, Morris, Carapelli, Cook and Tang combined do not teach,
maintaining, by the at least one adapter, an open connection of the one or more connections between the bridge and the site component, wherein the maintaining of the open connection includes caching a mapping data structure that stores a connection identifier, location identifier, time stamp, and an indicator corresponding to a connection object, and wherein the connection object stores source and destination network address information corresponding to the bridge and the site component.
Freimuth, however, teaches,
maintaining, by the at least one adapter, an open connection of the one or more connections between the bridge and the site component, wherein the maintaining of the open connection includes caching a mapping data structure that stores a connection identifier, location identifier, time stamp, and an indicator corresponding to a connection object, and wherein the connection object stores source and destination network address information corresponding to the bridge and the site component (Abstract, [Column 6, lines 36-55], [Column 11, lines 24-26], [Column 13, lines 60-67], [Column 19, lines 3-10], [Column 23, lines 48-55], the adapter maintains an open connection for use in performing its functions and it stores information regarding established connections. IP address is equivalent to the network address information). 
Wilson, Morris, Carapelli, Cook, Tang and Freimuth are in the same technical field of computer technology in the realm of computer networks. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Wilson, Morris, Carapelli and Cook to incorporate the disclosure of Freimuth.  The motivation for combining these references would have been to add the communications adapter to keep the connection open between two components as illustrated by Freimuth. Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

10.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Morris in view of Carapelli in view of Cook and in further view of Ethington, et. al. U.S. Patent Number (8,688,579).
Regarding Claim 13,
Wilson in view of Morris in view of Carapelli in view of Cook in view of Tang teach the limitations of claim 10,
However, Wilson, Morris, Carapelli, Cook and Tang combined do not teach,
wherein the plurality of adapters comprise a plurality of site component adapters, a plurality of Pay-at-a-Table (PaaT) adapters, a fuel representational state transfer (REST) adapter, and an entity-to-entity (E2E) adapter.
Ethington, however, teaches,
wherein the plurality of adapters comprise a plurality of site component adapters, a plurality of Pay-at-a-Table (PaaT) adapters, a fuel representational state transfer (REST) adapter, and an entity-to-entity (E2E) adapter ([Column 78, lines 59-67 to Column 79, lines 1-10], examiner views the plurality of the adapters described above as interface adapters). 
Wilson, Morris, Carapelli, Cook, Tang and Ethington are in the same technical field of computer technology in the realm of computer networks. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Wilson, Morris, Carapelli, Cook and Tang to incorporate the disclosure of Ethington.  The motivation for combining these references would have been to incorporate the interface adapters in order to transform messages from the restaurant site to the mobile device as illustrated by Ethington. Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Response to Arguments 
11. 	Applicant's arguments filed dated 12/30/2020 have been fully considered but they are not persuasive due to the following reasons: 
12.	With respect to applicant’s arguments regarding Step 2A, Prong two (on pages 9-10), Applicant states that “the limitations of the present claims necessarily require the use of computer technology and specific computing devices so as to be "rooted in computer technology" and therefore are not directed to an abstract idea. Even if the claims recite a judicial exception (which Applicant does not admit), Applicant submits that the limitations of the amended claims integrate the exception into a practical limitation and are thus statutory under Step 2A, Prong Two.”
	Examiner respectfully disagrees and would like to point out that according to 2019 Patent Eligibility Guidelines (2019 PEG), limitations that are indicative of integration into a practical application include:
•    Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
•    Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see Vanda Memo
•    Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b)
•    Effecting a transformation or reduction of a particular article to a different state or thing -see MPEP 2106.05(c)
•    Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
          In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. The amendments to the claims only further define the data being used however a specific abstract idea is still an abstract idea. The improvements discussed in the amended claims 1, 10 and 15 are simply directed to the abstract idea itself and do not result in any computer functionality or technical/technology improvement. The limitations of the amended independent claims do not result in computer functionality improvement or technical/technology improvement when the underlying abstract idea is implemented using technology. All the features in the Applicant’s claims can at best be considered an improvement in abstract idea.  The advantages over conventional systems are directed towards improving the abstract idea. The benefits may be to the underlying abstract idea of providing specific data to the user's device so that the user may quickly and easily conduct one or more computing actions which is not sufficient to meet the eligibility requirements under Step 2A-Prong 2. An improvement in abstract idea is still abstract (SAP America v. Investpic *2-3 (“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea).   The specification describes the additional elements of a mobile device, a site component, a bridge, an adapter, data transfer object (DTO), data cache and a mobile application to be generic computer elements (see [0023], [0030], [0073]).  Hence, all the additional elements in the claims are generic components suitably programmed to perform their respective functions. The claims at issue do not require any nonconventional computer, network, or other components, or even a non-conventional and non-generic arrangement of known, conventional pieces but merely call for performance of the claimed functions on a set of generic computer components.  The additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Hence, the claims as a whole are not integrated into a practical application. 
13.	Applicant further argues that (on page 11), “the amended claim is also analogous to claim 1 in Example 42 of the 2019 PEG Examples.”
The Examiner does not see the parallel between the Applicant’s claims and that of claim 1 in Example 42. Claim 1 of Example 42 is found to integrate the abstract idea into a practical application because: “The claim recites a combination of additional elements including storing information, providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users. The claim as a whole integrates the method of organizing human activity into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. Thus, the claim is eligible because it is not directed to the recited judicial exception (abstract idea).” (Subject Matter Eligibility Examples: Abstract Ideas, pages 18-19). The applicant’s claims do not have the features such as standardizing a format, automatically generating a message, or transmitting a message to all users. Instead the instant claims perform the abstract idea of transferring data from one network to another. Therefore, Example 42 does not apply. Hence, the applicant’s arguments incorporating claim 1 of Example 42 are not persuasive. 
14.	Applicant states (on pages 11-12) that, “the Limitations in the Claims Amount to Significantly More than the Alleged Abstract Idea.”
	Examiner respectfully disagrees and notes that one of the guidelines issued by the Office to determine if the claims recite additional elements which are not well understood, routine or conventional and hence, amount to significantly more than an abstract idea, is the USPTO guidelines of April 19, 2018 incorporating the Berkheimer memo (Berkheimer memo, hereinafter).
          According to the Berkheimer memo,
          In a step 2B analysis, an additional element (or combination of elements) is not well understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional elements. This option should
be used only when the examiner is certain, based upon his or her personal knowledge, that the additional elements represents well-understood, routine, conventional activity engaged in by those in the relevant art, in that the additional elements are widely prevalent or in common use in the relevant field, comparable to the types of activity or elements that are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).
The claim simply applies the abstract idea using generic computer elements as a tool (see MPEP 2106.05(f)). Applying computer as a tool to apply the abstract idea does not transform the abstract idea into a patent eligible subject matter. The additional elements in the claims are a mobile device, a site component, a bridge, an adapter, data transfer object (DTO), data cache and a mobile application. As per the rejection above, the specification describes the additional elements of a mobile device, a site component, a bridge, an adapter, data transfer object (DTO), data cache and a mobile application to be generic computer elements (see [0023], [0030], [0073]).  DTOs are generic objects that contain mechanisms for transferring data over the wire. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. There is no indication in Applicants’ claims that any specialized hardware or other inventive computer components are required. The fact that a general purpose computing system, suitably programmed, may be used to perform the claimed method and the fact that the claims at issue do not require any nonconventional computer, network, or other components, or even a “non-conventional and non-generic arrangement of known, conventional pieces” but merely call for performance of the claimed functions “on a set of generic computer components, satisfies the Berkheimer memo requirement that the additional elements are conventional elements (as outlined in criterion 1 of the Berkheimer memo). The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Hence, the claims do not recite significantly more than an abstract idea.  Thus, these arguments are not persuasive. 
15. 	Applicant states that the amended claim 1 is analogous to those in Bascom v. AT&T (on page 12).
Examiner respectfully disagrees and notes that the argument is not persuasive because the patent at issue in Bascom dealt with a problem necessarily rooted in computer technology: Providing Internet-content filtering in a manner that can be customized for the person attempting to access such content while avoiding the need for (potentially millions of) local servers or computers to perform such filtering and while being less susceptible to circumvention by the user and structuring a filtering scheme not just to be effective, but also to make user-level customization remain administrable as users are added instead of becoming intractably complex (Bascom, page 13). From Bascom, pg. 15-17: “an inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces. The inventive concept described and claimed in the ‘606 patent is the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering feature specific to each end user... The claims do not merely recited the abstract idea of filtering content along with the requirement to perform it on the Internet, or to perform it on a set of generic computer components... the claims may be read to improve an existing technological process.” Therefore, a determination as to the focus of the claim(s) and whether the claim(s) are a technology-based solution that overcomes existing problems with other technical systems or an abstract-idea-based solution implemented with generic technical components in a conventional way. Looking at the limitations of Applicant’s claimed invention as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Thus, the arguments regarding Bascom are not applicable. 
16. 	Applicant also states that the claims are eligible in Step 2B similar to Amdocs (page 11).
Examiner respectfully disagrees and notes that the features presented by Applicant have been identified as abstract in nature and cannot provide an inventive concept under Step 2B. Hence, comparison to Amdocs is not applicable. 
Thus, these arguments are not persuasive. 
17. 	Applicant's arguments with respect to the 35 USC § 103 Rejections for claims 1-20 have been considered but are moot in view of the new grounds of rejection presented in this office action.
                                        Prior Art made of Record
18.     The following prior art made of record and not relied upon is considered pertinent : 
*    Malnoe, et. al. U.S. 2003/0200108 A1 discloses a method and apparatus for diagnosing and calibrating the device utilized for conducting transactions.
Conclusion
19. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVIN D SHAH whose telephone number is (571)272-2981.  The examiner can normally be reached on 8:00-5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached (571) 270 1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                         /B.D.S./Examiner, Art Unit 3693                                                                                                                                                                                                        
Feb. 11, 2021 

/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
February 12, 2021